FILED
                              NOT FOR PUBLICATION                           OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARINE AVETISYAN,                                 No. 08-72547

                Petitioner,                       Agency No. A095-185-393

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:         O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Marine Avetisyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.

2007), and we deny the petition for review.

      In her opening brief, Avetisyan fails to address, and therefore has waived

any challenge to, the BIA’s dispositive determination that she failed to demonstrate

due diligence. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72547